Citation Nr: 1747866	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-24 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected disease or injury and claimed as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to service-connected disease or injury.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that, in pertinent part, denied service connection for ischemic heart disease, for unspecified psychiatric disability, and for memory loss; and denied entitlement to a TDIU.  The Veteran timely appealed.

In October 2011, the Veteran testified during a hearing before RO personnel.

In August 2013, the Veteran testified during a video conference hearing before the undersigned.  In December 2014, the Board remanded the matters for additional development.

The issues of service connection for an acquired psychiatric disability and for a disability manifested by memory loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Ischemic cardiomyopathy is attributable to service.


CONCLUSION OF LAW

Ischemic cardiomyopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

These duties have been satisfied for the claim decided in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular-renal disease and myocarditis are considered chronic and presumptive diseases.  See 38 U.S.C.A. § 1101.

The Veteran seeks service connection for ischemic cardiomyopathy, which he believes had its onset in active service, and is associated with his service-connected dental trauma involving teeth Nos. 7, 8, 9, 10; or associated with exposure to herbicides.

Clinical evaluation at the time of the Veteran's enlistment examination in August 1965 reveals a normal heart.  Records show that the Veteran suffered an injury to his mouth and loss of maxillary anterior in May 1968, resulting in the loss of three teeth (Nos. 7, 8, 9).  At the time he underwent an alveolectomy for removal of a root tip under regular anesthesia.  Sutures were subsequently removed, and the Veteran was evaluated for a partial denture in June 1968.  Records show that the partial denture was inserted in October 1968 and required repair in January 1969.  The Veteran then underwent surgical extraction of tooth No. 10, under regular anesthesia, for better adjustment of the partial denture.  A "Dental Patient History" questionnaire completed by the Veteran at the time reveals that he checked "no" in response to whether he had ever been treated for a heart condition or for high blood pressure.

Service dental records show additional improvements were made to the partial denture in May 1970.  Complaints, treatment, or diagnosis of any heart condition are not documented in active service.  His separation examination in April 1970 reveals a normal heart.

The report of a March 1971 VA dental examination reveals that teeth Nos. 7, 8, 9, 10, should be replaced; and that the Veteran had good oral hygiene.  The examiner also noted chronic generalized marginal gingivitis.

Private hospital records, dated in July 1984, reveal that the Veteran presented to the Emergency Room with complaints of heartburn; and that, while describing his symptoms, the Veteran slumped and collapsed, and was found to be in cardiorespiratory arrest.  Records show that he was treated for acute myocardial infarction and ventricular dysrhythmia.  The Veteran had denied any previous heart ailments. 

In January 2001, the Veteran explained that he was accidentally struck in the mouth with the tow bar of a power generator in 1968, which knocked out some of his teeth.  The Veteran explained that a partial plate was made as a temporary fix until such time as a permanent bridge could be made and inserted.  The Veteran explained that he was discharged in June 1970, and that a six-unit bridge finally was made and inserted in 1972 or 1973.  Subsequently, that bridge failed and a ten-unit bridge was made and inserted in 1979 or 1980.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, the Board finds the Veteran's lay statements as credible and probative.

In July 2009, one of the Veteran's treating cardiologists reported that the Veteran experienced a rather large anterior apical myocardial infarction in 1984 at age 37, which resulted in an extensive degree of left ventricular dysfunction.  In January 2006, the Veteran developed life-threatening sustained ventricular tachycardia that required urgent cardioversion; an automatic cardiac defibrillator was implanted.  Additional complications followed, and the Veteran soon found it more difficult to sustain his prior functional capacity.  The Veteran's treating cardiologist then opined that the possibility of dental trauma and periodontal disease being related to the Veteran's premature cardiovascular disease cannot be excluded.

Also in July 2009, another treating cardiologist explained that there are credible emerging data within the cardiovascular field that periodontal health plays an important role in the development of cardiovascular disease; and that patients with periodontal disease have been found to be at a higher risk of developing cardiovascular disease.  Based on this evidence, the treating cardiologist opined that it is possible that early treatment of periodontal disease may prevent the development of cardiovascular disease.

In a November 2009 follow-up letter, one of the Veteran's treating cardiologists researched further medical articles on the topic of understanding the nexus of connecting periodontal issues and systemic problems, such as the Veteran's severe ischemic cardiomyopathy.  The treating cardiologist heightened his own awareness of the dental and medical communities' complete acceptance of a serious and tested link between oral health and cardiac disease; and opined that it is entirely probable that the Veteran's initial myocardial infarction at such a young age was a direct result of the lack of timely and necessary dental treatment in active service immediately after suffering a traumatic dental injury.  The treating cardiologist explained that the fact that the Veteran's injury was left unattended for an extensive period was most undoubtedly what led to some degree of periodontal disease, and left open multiple entry points for infections to spread directly to the Veteran's heart.

In August 2013, the Veteran testified that he did not have any type of coronary artery disease at the time of the initial heart attack in 1984; and that when a defibrillator was implanted about six or seven years ago, there still was no coronary artery disease.  Moreover, the Veteran's attorney indicated that while the Veteran was stationed in Okinawa during the Vietnam Conflict, there is no direct proof of exposure to Agent Orange.

In March 2013, VA received a response through the Personnel Information Exchange System (PIES) that there is no evidence to substantiate any service in the Republic of Vietnam.  Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.  Also, effective June 19, 2015, VA regulations were amended to provide for presumptive herbicide exposure for certain individuals who served in the Air Force or Air Force Reserve who operated, maintained, or served onboard C-123 aircrafts involved in the spraying of herbicide agents during the Vietnam era.  

Here, the Veteran testified that he worked as an aircraft mechanic in Okinawa, primarily on B-52's, KC-135's, 104's, 105's, and F-4's.  He testified that the planes flew missions into Vietnam and came back to refuel, before flying back again.  The Board notes, however, that "service in Vietnam" does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, none of the Veteran's previous statements provide any mention of stepping foot on the ground in Vietnam.  Rather, the Veteran previously stated that he was on a plane that landed in Vietnam, that some material was unloaded, and that they were out of there in about two hours.

Consequently, the objective evidence of record weighs against a finding that the Veteran ever stepped foot in Vietnam.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the treating cardiologist's follow-up letter in November 2009, which related the dental trauma and delays of treatment in active service to the Veteran's initial myocardial infarction; and acknowledged the medical and dental communities' accepted link between oral health and cardiac disease, as persuasive.  The treating cardiologist's opinion is fully articulated and contains sound reasoning, and is supported by the evidence of record.  Notably, the Veteran had reported dental trauma and follow-up treatment required both in active service and following active service. 

Moreover, the Board finds that there is credible evidence that the Veteran experienced dental trauma in active service.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  While severe ischemic cardiomyopathy was not diagnosed until many years later, a plausible nexus to active service or to service-connected disease or injury cannot be excluded.  Hence, the Board finds the November 2009 opinion is probative.

In this case, the Board finds that the evidence is in favor of finding that ischemic cardiomyopathy is related to the in-service dental trauma.  There is no evidence to the contrary.  The Board finds that the Veteran is credible in this regard.  The treatment records indicate a longstanding history of symptomatology.  His statements are consistent with the circumstances of his service, and are not expressly contradicted by the record.

When considering the service dental records, the competent and credible lay statements, the post-service medical evidence substantiating the Veteran's claim, as well as the treating cardiologist's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that ischemic cardiomyopathy is related to in-service dental trauma.  See 38 C.F.R. § 3.102.


ORDER

Service connection for ischemic cardiomyopathy is granted.



REMAND

Acquired Psychiatric Disability, and Memory Loss

The Veteran contends that service connection for an acquired psychiatric disability and for a disability manifested by memory loss is warranted on the basis that each disability is proximately due to his service-connected disese or injury.  

One of the Veteran's treating cardiologists in July 2009 noted that the Veteran appeared to be experiencing some deterioration in his cognitive function.  Specifically, the Veteran reported feeling like his powers of concentration were diminished and his memory lapsing.  A neurological evaluation was recommended.

In September 2009, the Veteran's primary care physician also indicated that the Veteran was treated for anxiety related to his severe cardiomyopathy and history of arrhythmias.  Another of the Veteran's treating cardiologists in November 2009 noted the Veteran's complaints of depression and anxiety, and indicated that the association between cardiac disease, and depression and anxiety was well documented.  The Veteran also reported in November 2009 that he felt an enormous amount of stress and anxiety from the implanted cardioverter defibrillator.

Service connection is already in effect for tinnitus, for dental trauma, and (as shown above) for ischemic cardiomyopathy.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current psychiatric disability and/or a current disability manifested by memory loss that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  


TDIU 

The Veteran was awarded Social Security benefits based upon disability beginning in December 2009.  The medical evidence that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Moreover, as the Board has granted service connection for ischemic cardiomyopathy which has yet to be rated; and has remanded claims for service connection for an acquired psychiatric disability and for a disability manifested by memory loss, back to the AOJ for adjudication, the TDIU issue is inextricably intertwined and must be deferred on remand for re-adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from SSA, of any determination on the Veteran's claim for disability benefits (to include any re-adjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the Veteran's claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's outstanding VA treatment records, from January 2015 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of an acquired psychiatric disability, and memory loss; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service dental trauma; and the Veteran's account of continuing symptoms of depression and anxiety, and/or memory loss since then.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected dental trauma, tinnitus, and ischemic cardiomyopathy (1) caused or (2) aggravated (i.e., permanently increased in severity beyond the natural progress) any current psychiatric disability, and/or any disability manifested by memory loss, beyond the natural progress.

The examiner(s) should provide a rationale for the opinions.


4.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO or VA's Appeals Management Office (AMO).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


